Title: Nicholas P. Trist to James Madison, 30 July 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University,
                                
                                July 30. 28.
                            
                        
                         
                        Your kind favor with the accompanying papers, from which I have made several interesting extracts, was duly
                            received.
                        I have made enquiries concerning the individual in question, formerly a student here, of Drs Dunglison
                            & Blaettermann & Mr Bonnycastle. He was not a pupil of the first named gentleman, but the Dr was
                            acquainted with his character: "very stupid & had done himself no sort of credit." Of the classes of the two
                            latter, he was a member. Mr B., who has a peculiar horror for what he calls "the Patrick Henrys", described him as "one of
                            those who, because they keep constantly at the foot of their classes, & never know anything of what they profess
                            to be studying, think they must necessarily be Patrick Henrys." To this character Dr B. assented.
                        The University has been so unfortunate as to lose another Student, in a Mr Hitower (I believe his name is
                            thus spelt) of Tennessee: a very promising young man, and the only child of a father who was here but a few weeks ago. As
                            is not unusual, before the breath was out of his body, there was a totally unfounded falsehood in circulation, the
                            pretended basis of which was a refusal, from pique, of Dr Dunglison to visit him. With my
                            usual affectionate salutations
                        
                        
                            
                                N. P. Trist
                            
                        
                    I enclose some calculations that I made yesterday relating to the question of fees. I know that Professor L.
                            would deem it a very serious hardship if the 15 dollar fees were made to effect any sensible reduction in the $50 fee.
                            This matter is a source of very serious uneasiness to him.
                        The papers which you desired me to forward I will dispatch by the next mail.
                        